EXHIBIT 10 (i)

SUMMARY OF NONEMPLOYEE DIRECTOR COMPENSATION

On August 28, 2006, the Board of Directors (the “Board”) of The Boeing Company
(the “Company”) approved an increase in the annual Board retainer fee for
nonemployee directors by $15,000, from $60,000 to $75,000, effective January 1,
2007. The remaining components of nonemployee director compensation remain
unchanged from the amounts described in the Company’s Proxy Statement for its
2006 Annual Meeting of Shareholders.

Nonemployee Director Compensation

(Effective as of January 1, 2007)

 

Annual Board Retainer Fee

   $ 75,000

Additional Retainer Fee for Lead Director

   $ 15,000

Annual Retainer Fee for Finance, Governance, Organization & Nominating and
Special Programs Committee Chairs

   $ 5,000

Annual Retainer Fee for Audit and Compensation Committee Chairs

   $ 10,000

Annual Deferred Stock Unit Award

   $ 130,000

 

53